Plaintiff’s four-year old son drowned in a swimming pool owned by defendant City. At trial, plaintiff established that at the time of the drowning there were 1,200 to 1,500 people in the pool and seven or eight lifeguards on duty, and that the City was therefore in violation of its own rule requiring at least one lifeguard for every 75 swimmers (New York City Health Code [24 RCNY] § 165.21 [f]). Such proof, by itself, was legally sufficient to establish both the City’s breach of its duty to provide adequate supervision of the swimmers and a relationship of proximate cause between that breach and the drowning (Brown v Board of Educ., 37 AD2d 836). “Plaintiff *506need not demonstrate * * * that the precise manner in which the accident happened, or the extent of injuries, was foreseeable” (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315). Concur — Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.